1 Reported in 216 N.W. 533.
This is an appeal from an order of the municipal court of the city of Minneapolis denying a motion for a new trial. The return made to this court consists only of the printed record. This record contains no complaint, no findings or verdict and no judgment. It contains nothing to show the charge made against the defendants or the disposition thereof made by the court. It is the duty of the appellant to cause a proper return to be made; and the rules require that the pleadings, the findings or verdict, and the order or judgment appealed from shall be included in the printed record. Rules 3 and 8. The record, however, does contain the evidence condensed to a narrative form. *Page 611 
In their brief the defendants state that they "were convicted of being the keepers of a disorderly house in the city of Minneapolis, contrary to the city ordinance." They invoke the rule that single or isolated disorderly or immoral acts on the premises are not sufficient to constitute the place a disorderly house within the meaning of the penal laws, and urge that under that rule the evidence is not sufficient to sustain the conviction. This is the only ground for reversal urged.
The action of the lower court cannot be reversed on such an incomplete record. Furthermore the evidence is sufficient to sustain a finding that the place was conducted as a disorderly house within the meaning of the ordinance.
Order affirmed.